By the Court.
Independent of the provisions of section 557 of the Civil Code, as amended (67 Ohio L. 116), a vendee of real estate in peaceable and undisturbed possession, with covenants of general warranty, can not defeat a recovery by the vendor of the unpaid purchase-money, by merely showing that there is an outstanding title to an undivided part of the premises. In such case, to constitute
good defense to such'an action, the vendee must show an eviction or something equivalent thereto.
Under the remedial provisions of said amended section, the holder of such outstanding title, in the absence of such an eviction, is a necessary party to the action in order to make such a defense available, and the validity of such title must first be established before the vendee can have recourse on the vendor for the purchase-money, or before such defense becomes available to defeat its recovery.
The judgment of the common pleas and district court is reversed, and the cause remanded.